DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daifei Zhang, Esq., on 11/4/2021.

Please amend claims 1 & 9 as follows.

1. (Currently amended) A detection substrate comprising:
a body film having a through hole;

a winding return wire part, provided on the body film, connected at a terminal end part of the winding wire part and returning from the terminal end part toward a starting end part side, wherein
the winding wire part has second straight parts provided on the surface of the one side of the body film, a third straight part extending from an end part of one of the second straight parts so as to pass through the through hole, one of fourth straight parts provided on an end part of the third straight part and provided on the surface of the other side of the body film, and a fifth straight part extending from an end part of the one of the fourth straight parts so as to pass through the through hole, and
a plurality of the third straight parts and/or a plurality of the fifth straight parts are provided for the one of the fourth straight parts.

9. (Currently amended) A method for manufacturing a detection substrate, comprising steps of:
forming a through hole in a body film;

forming a metal layer at portions, corresponding to a winding wire part and a winding return wire part, on the metal film; and
removing portions of the metal film other than the portions corresponding to the winding wire part and the winding return wire part, wherein
the winding wire part is formed by the metal layer and the metal film on a surface of one side of the body film, on a surface of another side of the body film and in the through hole, and
the winding return wire part is formed by the metal layer and the metal film on the surface of the one side of the body film or the surface of the other side of the body film, wherein
the winding wire part has second straight parts provided on the surface of the one side of the body film, a third straight part extending from an end part of one of the second straight parts so as to pass through the through hole, one of fourth straight parts provided on an end part of the third straight part and provided on the surface of the other side of the body film, and a fifth straight part extending from an end part of the one of the fourth straight parts so as to pass through the through hole, and
and/or a plurality of the fifth straight parts are provided for the one of the fourth straight parts.

Election/Restrictions

Claims 1-4 and 6-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 7/20/2021 and 10/13/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Response to Amendment

This action is a response to the amendment above, which has been entered.  Claim 5 has been withdrawn/cancelled.  Claims 1-4 and 6-9 are pending for examination.

	As a result of the amendment, all rejections and objections are withdrawn and the case is in condition for allowance.

Allowable Subject Matter

Claims 1-4 and 6-9 are allowed.


	Japanese Patent Pub. No. JP2002221538A to Hatano, which discloses a detection substrate having many of the claimed features, but lacks "a plurality of the third straight parts and/or a plurality of the fifth straight parts are provided for the one of the fourth straight parts,"
	United States Patent App. Pub. No. 2021/0123953 to Sashida et al., which discloses a semiconductor device and semiconductor component, but lacks "a plurality of the third straight parts and/or a plurality of the fifth straight parts are provided for the one of the fourth straight parts," and
United States Patent App. Pub. No. 2020/0386795 to Suzuki et al., which discloses a semiconductor component, assembly and method for manufacturing semiconductor component, but lacks "a plurality of the third straight parts and/or a plurality of the fifth straight parts are provided for the one of the fourth straight parts."

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:

	in claim 9, "A method for manufacturing a detection substrate, comprising steps of . . . wherein the winding wire part has second straight parts provided on the surface of the one side of the body film, a third straight part extending from an end part of one of the second straight parts so as to pass through the through hole, one of fourth straight parts provided on an end part of the third straight part and provided on the surface of the other side of the body film, and a fifth straight part extending from an end part of the one of the fourth straight parts so as to pass through the through hole, and a plurality of the third straight parts and/or a plurality of the 
	in combination with all other limitations.

Claims 2-4 and 6-8 are allowed as being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868   

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
11/5/2021